Bleckley, Chief Justice.
1. It is not affirmatively stated in the bill of exceptions, in the motion for a new trial, or elsewhere, that the written objections made to the execution of the in-' terrogatories were presented to the court before the trial, or during the trial, or at what time, or what the objections were. It may be that the attention of the court was not called to the written objections at all, or it may have been done too late. See Galceran v. Noble, 66 Ga. 367; Roberts v. Crowley, 81 Ga. 429. As. to the ground in the motion for a new trial which complains that “the court erred in not ruling out interrogatories of plaintiff that were shown by plaintiff’s own testimony to have *95been executed at plaintiff’s residence in presence of plaintiff’s family and-of each other,” it nowhere appears that the court was requested to rule out these interrogatories, and neither the motion nor the bill of exceptions states or recites what the plaintiff’s testimony touching their execution was.
2. As the action was based on an alleged personal injury and nothing else, the jury could not have failed to understand that if he was wholly uninjured, he could not recover. Surely it was not necessary for the court to tell them so expressly, in order to prevent the jury from awarding damages to the plaintiff for being injured if he had received no injury whatever. From the charge of the court as given, taking it as a whole and construing it fairly, it would be a most remarkable jury that would not be sufficiently informed by it that the plaintiff' would have to prove he was injured, as alleged in his declaration, in order to recover. There was no assumption by the court that any injury was in fact sustained.
3. Both as to the right and the amount, the evidence warranted the verdict. Judgment affirmed.